Jenkins, P. J.
This case arose upon the foreclosure of a laborer’s lien in a justice’s court, and was appealed to the superior court. No motion for a new trial was made, but exception was *116taken to allowing the plaintiff to amend his affidavit by striking the name of the person who in the original affidavit was stated to have been the agent acting for the defendant company in making the contract for the service, and substituting in lieu thereof the name of another person as such agent, acting for the defendant company. Exception is also taken to the refusal to award a non-suit, and to the exclusion of testimony, rejected as irrelevant, which was offered to show that a third person was still indebted to the defendant company.
1. Affidavits for the foreclosure of liens are amendable to the same extent as ordinary declarations. Civil Code (1910), § 5706. The amendment allowed in the instant case, which was offered merely to give correctly the name of the agent who acted for the same defendant in making the contract for services, did not have the effect of making a new and distinct party defendant, Benjamin v. Elliott, 22 Ga. App. 701 (97 S. E. 104).
2. The evidence for the affiant authorized a finding that the defendant was due him the amount claimed for work done in hauling lumber. The testimony excluded was irrelevant.

Judgment affirmed.

Stephens and Bell, JJ., concur.